United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Monterey Park, CA, Employer
__________________________________________
Appearances:
Stephen Millard, for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 20-0620
Issued: November 18, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On January 27, 2020 appellant, through his representative, filed a timely appeal from a
January 15, 2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
The Clerk of the Appellate Boards docketed the appeal as No. 20-0620.2
This case has previously been before the Board.3 The facts and circumstances as set forth
in the Board’s prior decisions are incorporated herein by reference. The relevant facts are as
follows.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant also filed a timely request for oral argument pursuant to section 501.5(b) of the Board’s Rules of
Procedure. 20 C.F.R. § 501.5(b). Due to the disposition of this case, oral argument is rendered moot.
3

Docket No. 17-0540 (issued July 26, 2017); Docket No. 18-0667 (issued August 1, 2019).

On December 10, 2002 appellant, then a 46-year-old letter carrier, ﬁled an occupational
disease claim (Form CA-2) alleging that he sustained a bilateral Achilles tendon condition as a
result of his federal employment duties, which included delivering mail to business offices and
private homes. He noted that he first became aware of his claimed condition on August 1, 2002
and its relationship to his federal employment on December 4, 2002. OWCP accepted the claim
for bilateral calcaneus spurs and authorized resection of the fractured bone and multiple bone
fragments posterior of the left calcaneus, repair of Achilles tendon of the left ankle, resection of
the bone posterior right calcaneus, and repair of Achilles tendon of the right ankle with removal
of a calciﬁed bone. The procedures were performed on July 16, 2003 and March 3, 2004.
OWCP subsequently expanded the acceptance of appellant’s claim to include bilateral
Achilles tendinitis, crushing injury of the ankle and foot, multiple and unspeciﬁed open wound of
the leg without complications, and bilateral shoulder, upper arm, and rotator cuff sprain and
bilateral shoulder impingement syndrome. Appellant underwent authorized right and left shoulder
open subacromial decompression with open rotator cuff repair on March 24, 2009 and October 26,
2010, respectively.
On March 25, 2013 appellant returned to modiﬁed-duty work as a customer care agent. He
stopped work on July 18, 2013 and ﬁled a notice of recurrence (Form CA-2a) alleging that he
sustained right knee, left hip, and lower back injuries on that day due to his accepted work-related
injuries.4
OWCP, by decision dated January 17, 2014, denied appellant’s claim for a recurrence of
disability commencing July 18, 2013. On February 12, 2014 appellant requested a telephonic
hearing before a representative of OWCP’s Branch of Hearings and Review.
OWCP subsequently received additional medical evidence.
Following an August 8, 2014 telephonic hearing, appellant submitted additional medical
evidence.
An OWCP hearing representative, by decision dated October 24, 2014, affirmed the
January 17, 2014 recurrence decision, finding that the medical evidence submitted was insufficient
to establish that appellant was disabled from work commencing July 2013 due to a material
worsening of his accepted work-related conditions.
On July 6, 2015 appellant, through his representative, requested reconsideration and
submitted additional medical evidence.

4

In an October 8, 2015 decision, OWCP again denied expansion of appellant’s claim to include right knee, lower
back, and left hip conditions. By decision dated December 16, 2016, it denied his request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a). The Board, by decision dated July 26, 2017, affirmed the
December 16, 2016 decision. In a November 13, 2017 decision, OWCP denied appellant’s request for reconsideration
of the denial of his request to expand the acceptance of his claim as it was untimely filed and failed to demonstrate
clear evidence of error. The Board, by decision dated August 1, 2019, affirmed the November 13, 2017 decision.
Docket No. 17-0540 (issued July 26, 2017); Docket No. 18-0667 (issued August 1, 2019).

2

By decision dated October 20, 2015, OWCP denied modification of the October 24, 2014
decision, finding that the medical evidence submitted was insufficient to establish appellant’s
claim for recurrence of disability.
On October 21, 2019 appellant, through his representative, requested reconsideration of
the October 24, 2014 recurrence decision. In a June 26, 2015 statement, the representative
contended that appellant was unable to work from July 2013 to January 2014 because the
employing establishment failed to accommodate his medical restriction, which required a rest bar
to elevate his feet, and resulted in the worsening of his accepted bilateral foot conditions.
In support of his request for reconsideration, appellant submitted medical evidence,
including an October 18, 2019 primary treating physician’s progress report from Dr. Goldman.
Dr. Goldman diagnosed bilateral Achilles tendinitis, right ankle spur, and bilateral shoulder rotator
cuff tear. He advised that appellant was unable to work.
Appellant also submitted an August 29, 2019 order from the Equal Employment
Opportunity Commission (EEOC) dismissing his request for a hearing with prejudice in light of a
July 9, 2019 settlement agreement regarding his complaint against the employing establishment
for failing to accommodate his medical requirement of a rest bar for his feet.
By decision dated January 15, 2020, OWCP denied appellant’s October 21, 2019 request
for reconsideration, finding that it was untimely filed and failed to demonstrate clear evidence of
error. It noted his submission of the August 29, 2019 EEOC order. OWCP, found, however, that
appellant did not identify any errors in its October 20, 2015 decision.
The Board, having duly considered the matter, notes that in denying appellant’s
October 21, 2019 reconsideration request, OWCP provided no discussion of the new medical
evidence submitted in support of the reconsideration request by appellant, which addressed his
bilateral lower extremity and bilateral shoulder conditions, and disability from work.
Because Board decisions are final with regard to the subject matter appealed,5 it is crucial
that OWCP address all relevant evidence received prior to the issuance of its final decision.6 As
OWCP did not review the medical evidence, which was of record prior to OWCP’s January 15,
2020 decision, the Board finds that this case is not in posture for decision.7 On remand OWCP
shall review all submitted evidence of record at the time of the January 15, 2020 decision and,
following any further development of the medical evidence deemed necessary, it shall issue an
appropriate decision.

5

20 C.F.R. § 501.6(d).

6

See B.C., Docket No. 15-1222 (issued October 20, 2015); William A. Couch, 41 ECAB 548, 553 (1990).

7
See M.N., Docket No. 20-0110 (issued July 7, 2020); Y.B., Docket No. 20-0205 (issued July 7, 2020); H.H.,
Docket No. 14-1985 (issued June 26, 2015).

3

IT IS HEREBY ORDERED THAT the January 15, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: November 18, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

